The Honorable Shirley Meacham Calhoun State Representative Box 566 Monroe, AR  72108
Dear Representative Calhoun:
This is in response to your request for an opinion on several questions concerning the sale of a particular product (rice).  The facts wet forth in your correspondence  indicate that the rice was sold by "Mr. Farmer" to a particular entity ("X Corporation") which then contracted to sell the same rice to another party ("Elevator Z").  The third party (Elevator Z) picked up the rice from Mr. Farmer's bins and then sent payment to X Corporation. You have asked whether Elevator Z must include Mr. Farmer's name on the check for payment to X Corporation.  You have also asked whether Elevator Z is liable to Mr. Farmer in the event X Corporation refuses to pay Mr. Farmer.
These questions involve contractual matters which can only be resolved following a review of all pertinent agreements.  It must be recognized that the obligation(s) of Elevator Z to Mr. Farmer will be a matter of contract and will turn on the particular agreement(s), if any, entered between these parties. While it may be concluded, in the absence of any agreement, that no liability exists and that Elevator Z has no obligation to direct payment to Mr. Framer, this determination can only be made following a review of all relevant facts and circumstances.  We must also note that this office cannot address matters essentially involving the construction and application of contracts between private individuals.  See A.C.A. 25-16-701.
We must therefore suggest that the persons and entities involved in this situation seek the assistance of counsel to whom they ordinarily look for advice.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.